Title: From George Washington to Brigadier General William Woodford, 31 August 1779
From: Washington, George
To: Woodford, William


        
          Dear Sir
          Head Quarters West point 31st Augt 1779.
        
        I have recd your favr of the 28th inclosing a list of those Serjeants approved by the Executive of Virginia—a further recommendation of Eleven more—and a letter from the Board of War of Virginia to

you—I shall transmit the first to the Board of War and obtain Commissions upon them.
        I am much averse to the promotion of non commissioned to regimental Officers but upon particular merit or extreme necessity, and nothing would make me consent to a further nomination, but a desire to give all the Colonels an equal chance of providing for a few of the most meritorious of their Serjeants. For this reason I would wish you to confine this second appointment to Harrison—Broadus—Spencer who signalized himself at Stoney point and two from Colo. Russel’s Regt—Colonels Wood and Neville seem to have had an opportunity of promoting some of theirs in the first nomination. If a list agreeable to the foregoing is made out and transmitted to the State and approved by them, I will procure the Commissions. Should any of those in the second nomination have been elder Serjeants than those in the first, it will be unlucky, but those who have been appointed and acting for some time as Officers will expect and must take Rank of those appointed hereafter.
        I have recd a letter of the 26 July from Colo. Heth in which he says “I beg for permission either to return to my Regt or go on and join Genl Lincoln. I have wrote a confidential letter to Genl Woodford who will give my Reasons for such an extraordinary application.” Colo. Heth, I suppose, imagined that you were with the Army immediately under my command. That not being the case, be pleased to communicate, what is necessary for my information, to me.
        I am pleased to find that the Board of War of Virginia have powers to make provision for the line of the State, and I sincerely wish that you may feel the good effects of the exertions which the Gentlemen of the Board seem determined to make. I wrote a few days ago to the Governor—pointed out to him the small dependance which was to be put upon the Continental Cloathiers only—and pressed him to make as much provision as possible by means of State Agents. perhaps the powers given to the Board may be adequate to the purpose. I am Dear Sir Yr most obt Servt.
        
          P.S. Be pleased to enquire of Genl Muhlenberg whether the State have approved of his nomination of Serjeants, and if they have to transmit the list, that Commissions may be obtained for them also.
        
      